 



EXHIBIT 10.24

Plumtree Software, Inc.
Independent Director Cash Compensation Plan

Annual Retainer Schedule

      Category
         
Board Retainer
Chairman Retainer
Audit Committee Chairman
Audit Committee Member
Compensation Committee Chairman
Compensation Committee Member
Nominating Committee Chairman
Nominating Committee Member
  $30,000
25,000
25,000
10,000
15,000
10,000
10,000
7,500

All fees are paid quarterly in arrears. In addition, Plumtree reimburses
directors for reasonable travel and other expenses incurred in attending
meetings or participating in professional development and education activities.
All changes to the 2005 Director’s Compensation Plan are effective April 1,
2005.

